Exhibit 10.1 Cardtronics 2012 Long Term Incentive Plan On June 15, 2010, the stockholders of Cardtronics, Inc. (the “Company”) approved the Amended and Restated 2007 Stock Incentive Plan (the “Plan”). The principal objectives of the Plan were to provide a means through which the Company (i) could attract able persons to serve as employees or directors of the Company; and (ii) provide such individuals with incentive and reward opportunities designed to enhance the long term profitable growth of the Company and its Affiliates. In furtherance of those objectives, the Compensation Committee (the “Committee”) has adopted the following 2012 Long-Term Incentive Plan (the “LTIP”) to provide for long term incentive awards under the Plan. All capitalized terms used herein that are not otherwise defined shall have the meanings ascribed to such terms in the Plan. Pursuant to this LTIP and subject to the discretion of the Committee, the Committee, or the Chief Executive Officer (“CEO”) with respect to employees who are not Executive Officers (subject to review by the Committee), will make annual grants of performance-based restricted stock units to eligible Participants. Save and except for ‘new hires’ or exceptional circumstances, it is intended that grants of equity awards will be made pursuant only to this LTIP. With respect to non-Section 16 new hires, equity grants will be limited as set forth below. The terms and conditions of the LTIP are set forth below; provided, however, that prior to the grant of any Awards, the Committee reserves the right to change any or all terms or conditions. I. Participants: Participants will include 10-15% of global employees, including the senior management team and other key contributors, as selected annually by the Committee as to Executive Officers and by the CEO as to all others. No employee shall have a ‘right’ to be a Participant; but shall be selected for participation based upon merit and performance. Accordingly, it is possible that a Participant in the LTIP this year will not be a Participant in any subsequent long term incentive plan. II. Plan Structure: Performance and time-based restricted stock unit awards (“Awards”) granted under the LTIP will be earned only if the Company achieves certain minimum performance objectives or goals that are established by the Committee prior to the grant date of the Award. Earned Awards are then subject to time-based vesting restrictions. In order to promote the desired activity on the part of the Participants in the LTIP, within the first 90 days of 2012, the Committee will establish the performance targets for 2012 (the “Performance Period”), the size of the Award pool, the Threshold, Target, and Maximum performance levels and corresponding earn out schedule, and the allocation methodology for that Performance Period. Each Award will be evidenced by a written agreement by and between the Company and the applicable Participant. On or before March 31, 2013, the Committee shall determine the extent to which the performance targets were met and the resulting number of restricted stock units earned for the Performance Period. For performance levels between Threshold and Target and between Target and Maximum, the number of restricted stock units earned will be determined by interpolation. If the Threshold level of performance is not achieved for a given Performance Period, the Awards granted will be forfeited and the recipients advised thereof, whether or not the recipient has also satisfied the time-based vesting conditions for the Award. 1 III. Performance Targets and Payout Multiples: Under the LTIP, the number of restricted stock units earned will be based on the level of performance achieved. Consistent with its desire to reward long term performance objectives, the Committee has selected revenue growth and adjusted earnings per share (“EPS”) growth (as compared to 2011 data) as the metrics that will be used to measure performance over the Performance Period consistent with the LTIP measures established for 2011. The Committee will establish the Threshold, Target, and Maximum performance levels (the “Performance Targets”) for each performance metric selected. The Committee has also determined the payout multiples to be used for Threshold, Target, and Maximum performance achievement. For the 2012 Awards, the payout multiples for each metric shall be 50% at Threshold; 100% at Target and 200% at Maximum. See Exhibit “A” attached hereto and incorporated herein for all purposes. Each of the above metrics (Revenue and EPS growth) will be equally weighted to determine the “Payout multiple”, with no Award earned unless at least the Threshold level of performance is achieved. Each metric will be evaluated independently and as such, an Award may be earned for one metric even if threshold is not achieved for the other metric. IV. Performance Level Achievement Calculations: The Performance Levels described in the 2012 LTIP represent the Company’s business as of January 1, 2012. Should the Board of Directors formally approve actions, such as a material acquisition or strategic unbudgeted business investment that may affect the attainment of Performance Targets and Payout Multiples described herein, the impact of such actions to the 2012 LTIP will be determined and presented to the Compensation Committee for approval of revised Actual Performance for Earned Award calculation purposes. Additionally, the Committee may take into consideration other factors affecting Company performance such as material fluctuations in foreign currency exchange rates. Any adjustment to Company performance for the purpose of determining earned Awards under the 2012 LTIP must be approved by the Committee. V. Type of Awards: Each Award will be granted in the form of Performance-Based Restricted Stock Units issued pursuant to Paragraphs IX and XI of the Plan. In future years, the Committee in its sole discretion may elect to grant any one or more of the various types of Awards permitted under the Plan. VI. Time-based Vesting (lapsing of restrictions): Subject to the exceptions set forth in Sections VII and VIII below, all or a portion of a Participant’s Award shall remain subject to certain forfeiture restrictions until the passage of a prescribed amount of time. Specifically, the Company has established three time periods (each a “Vesting Period”) over which a Participant shall become fully vested in his Award. Those time periods shall be 24, 36, and 48 months from January 31, 2012. Accordingly, the forfeiture restrictions shall lapse as follows: 50% of any Award at the end of the first Vesting Period, an additional 25% at the end of the second Vesting Period, and the final 25% at the expiration of the fourth Vesting Period. Therefore, an Award granted on any given date in 2012 that becomes earned in accordance with Section III above, shall irrevocably vest to the benefit of the Participant as follows: – 50% on January 31, 2014 – 25% on January 31, 2015 – 25% on January 31, 2016 At the expiration of each Vesting Period, the Company shall convert each vested Restricted Stock Unit into one share of common stock of the Company (par value $0.0001) and will instruct its stock transfer agent to issue and to deliver such share of common stock to the Participant within 30 days following the vesting date or event. 2 VII. Termination of Employment: The following provisions shall apply in the event of a termination of employment. A. Termination of Employment During a Performance Period . Unless otherwise provided for in a separate award agreement, in the event that a Participant’s employment with the Company shall terminate during a Performance Period, the following shall apply: 1. Death or Disability . In the event a Participant’s employment with the Company terminates as a result of death or Disability during a Performance Period, the Awards granted during that Performance Period shall be treated as earned at the Target level, but prorated based on the number of full and partial months employed during the Performance Period, divided by 12, with any such earned Awards becoming fully vested and paid out in shares of Company stock as soon as practicable (but no later than 30 days) following such employment termination. 2. Qualified Retirement . In the event that a Participant’s employment with the Company terminates as a result of a Qualified Retirement, the Awards granted during that Performance Period shall be earned based on the actual performance level obtained, but prorated based on the number of full and partial months employed during the Performance Period, divided by 12, with any such earned Awards becoming fully vested. Vested Awards shall be paid out in shares of Company stock as soon as practicable (but no later than 30 days) following the determination of performance level achievement. 3. Termination for Other Reasons . In the event that a Participant’s employment with the Company terminates for any reason other than death, Disability, or Qualified Retirement, the Awards granted during that Performance Period shall be forfeited by the Participant. B. Termination of Employment after a Performance Period but Prior to Vesting . Unless otherwise provided for in a separate award agreement, in the event that a Participant’s employment with the Company shall terminate following a completed Performance Period but prior to all earned Awards becoming fully vested, the following shall apply: 1. Death or Disability . In the event a Participant’s employment with the Company terminates as a result of death or Disability following a completed Performance Period but prior to full vesting, any unvested earned Awards shall become fully vested and paid out in shares of Company stock as soon as practicable (but no later than 30 days) following such employment termination. 2. Qualified Retirement . In the event a Participant’s employment with the Company terminates as a result of a Qualified Retirement following a completed Performance Period but prior to full vesting, any unvested earned Awards shall become fully vested and paid out in shares of Company stock as soon as practicable (but no later than 30 days) following such employment termination. 3. Termination for Other Reasons . In the event that a Participant’s employment with the Company terminates for any reason other than death, Disability, or Qualified Retirement following a completed Performance Period but prior to vesting, any unvested earned Awards shall be forfeited by the Participant. C. Six Month Delay for Specified Employees . To the extent that the Participant is a “specified employee” within the meaning of Treasury Regulation Section 1.409A-1(i) as of the date of the Executive’s “separation from service” (within the meaning of Treasury Regulation Section 1.409A-1(h)), such Participant shall not be entitled to receive shares of Company stock in settlement of restricted stock units until the earlier of (i) the date which is six (6) months after his or her “separation from service” for any reason other than death, or (ii) the date of the Participant’s death. The provisions of this paragraph shall only apply if, and to the extent, required to avoid the imputation of any tax, penalty or interest pursuant to Section 409A of the Code. 3 VIII. Corporate Change: Unless otherwise provided for in a separate award agreement, in the event of a Corporate Change (as defined in the Plan), the following shall apply: A. Corporate Change During a Performance Period . In the event that a Corporate Change occurs during a Performance Period, the Awards granted during the Performance Period shall be treated as earned at the Target level. B. Treatment of Earned Awards . 1. Participants Eligible for Qualified Retirement. In the event that a Participant is or becomes eligible for a Qualified Retirement after the conclusion of the Performance Period but prior to the date that is 12 months prior to the final Vesting Period, then, upon a Corporate Change that is also a “change in the ownership or effective control” of the Company or “a change in a substantial portion of the assets of the corporation” within the meaning of Treasury Regulation Section 1.409A-3(i)(5), the Participant’s then-outstanding earned Awards that are not yet fully vested shall immediately become fully vested and paid out in shares of Company stock. 2. Participants Not Eligible for Qualified Retirement. a. Earned Awards Exchanged For “Replacement Awards” . In connection with a Corporate Change, if an award meeting the definition of a “Replacement Award” (as defined below) is provided to a Participant to replace the Participant’s then-outstanding earned Awards (the “Replaced Awards”), then the Replaced Awards shall be deemed cancelled and shall have no further force and effect and the Company shall have no further obligation with respect to the Replaced Award. b. Earned Awards Not Exchanged For “Replacement Awards” . In connection with a Corporate Change, to the extent a Participant’s then-outstanding earned Awards are not exchanged for Replacement Awards as provided for in paragraph (1) above, then such earned Awards shall immediately become fully vested and paid out in shares of Company stock. C. Replacement Award . An award shall qualify as a Replacement Award if: (i) it has a value at least equal to the value of the Replaced Award as determined by the Committee in its sole discretion; (ii) it relates to publicly traded equity securities of the Company or its successor in the Corporate Change or another entity that is affiliated with the Company or its successor following the Corporate Change; and (iii) its other terms and conditions are not less favorable to the Participant than the terms and conditions of the Replaced Award. Without limiting the generality of the foregoing, the Replacement Award may take the form of a continuation of the Replaced Award if the requirements of the preceding sentence are satisfied. The determination of whether the conditions of this Section VIII. C. are satisfied shall be made by the Committee, as constituted immediately before the Corporate Change, in its sole discretion. 4 D. Termination of Employment In Connection With the Corporate Change . Upon an involuntary termination of employment of a Participant occurring in connection with or during the period of two years after such Corporate Change, other than for Cause, all Replacement Awards held by the Participant shall become fully vested and free of restrictions IX. Definitions: For purposes of this LTIP, the following definitions shall apply: A. “Disabled” or “Disability” shall mean that a Participant meets one of the following requirements: (i) the Participant is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment that can be expected to result in death or can be expected to last for a continuous period of not less than 12 months; or (ii) the Participant is, by reason of any medically determinable physical or mental impairment that can be expected to last for a continuous period of not less than 12 months, receiving income replacement benefits for a period of not less than three months under an accident and health plan covering the Company’s employees. B. “Qualified Retirement” shall mean the resignation of a Participant who meets each of the following requirements: (i) has a minimum of five (5) years of employment with the Company; and (ii) is at least sixty (60) years of age as of the date of his retirement. X. Pool Size: The Committee has the authority to determine the size of the Award pool and for 2012 the Committee has set an Award pool of $7.314 million. The dollar value of the pool has been converted to a fixed number of shares by dividing the set dollar amount by the average closing price of the Company’s common stock during the last 20 trading days of December of the immediately preceding year, or $26.99; which yields a pool of 270,989 shares for the 2012 Plan. The number of shares in the pool (the “Pool”) will not be increased or decreased, save and except as permitted by the application of the ‘payout multiples’ in Section III above. At such time, the number of shares ultimately earned may be adjusted up or down based on the Company’s performance with respect to the established performance metrics. However, in no instance will the number of shares granted under the LTIP, when combined with all other grants of shares made outside of the LTIP, exceed 1.5% of total shares outstanding in any given calendar year, unless specifically approved by the Committee. For the avoidance of doubt, the 1.5% maximum dilution threshold will include calculating shares granted under this arrangement, shares granted to Board members, shares granted to new hires and any special grants the Committee may have approved on an exception basis. XI. Allocation Methodology: Award amounts will be established for each Participant based upon various factors considered by the Compensation Committee with respect to all Executive Officers and by the CEO with respect to all other Participants, including but not limited to a Participant’s duties and responsibilities, his or her specific performance objectives for 2012; and his overall compensation package. Participants will be divided into five tiers: Tier 1: CEO; Tier 2: Direct Reports to CEO and Tiers 3-5: Various other officers and employees based on their respective roles, responsibilities, and performance. With respect to all Participants in Tiers 3 – 5, the CEO will have discretion to allocate shares among those Participants as he deems appropriate so long as the sum of all such allocations do not exceed the total number of shares allocated by the Committee for non-Executive Officer Participants. The CEO may also withhold up to a maximum of 15% of the Pool allocated for non-Section 16 Participants until the Performance Period is completed to enable him to reward outstanding contributions made by any such non-Section 16 Participant. Unallocated shares will be made available based on the extent to which performance targets are met as determined by the Committee. Forfeited shares will not be available for distribution unless expressly approved by the Committee. 5 XII. New Hire Pool: In order to achieve the objective of attracting able employees, the Committee does hereby delegate the authority to the CEO to issue Awards to new hires only with the following limitations: – All such Awards will be time-based Restricted Stock Units Awards with four‑year graded vesting (i.e., 25% at first four anniversaries of grant). – That the maximum number of Awards that the CEO may unilaterally grant shall not exceed 40,000 shares. – The maximum Award to any one individual shall not exceed 20,000 shares. – The CEO may not grant awards to Executive Officer new hires without Committee approval. In the event that the CEO wishes to make an Award to a current employee outside of the annual LTIP Pool, the CEO will gain the approval of the Committee and any Award will be included in the calculation of the maximum shares allowed for 2012. XIII. Restricted Stock Unit Agreement: Attached hereto as Exhibit “A” is the form of the Restricted Stock Unit Agreement (the “RSU Agreement”) that each Participant must execute as a prerequisite of receiving any grant. This RSU Agreement will be used to evidence Awards granted to all Participants and to establish the rights and obligations of any Participant with respect to such Award. Any material and substantive modification to this form must be approved by the Committee. In the event of a conflict between the provisions of the Plan and this LTIP, the terms and provisions of the Plan shall control and govern the rights and obligations of the parties. Attachments : Exhibit “A” —Cardtronics 2012 Long Term Incentive Plan Performance Targets and Metrics Exhibit “B”—Restricted Stock Unit Agreement (form) 6 Exhibit ‘A” Cardtronics 2012 Long Term Incentive Plan Performance Targets and Metrics Threshold Target Maximum Revenue Growth 5.0% 7.0% 9.0% Revenue Growth Payout Multiple .5x 1.0x 2.0x Adjusted EPS Growth 10.0% 15.0% 20.0% Adjusted EPS Growth .5x 1.0x 2.0x Payout Multiple A-1 Exhibit “B” Restricted Stock Unit Agreement (form) RESTRICTED STOCK UNIT AGREEMENT This Restricted Stock Unit Agreement (this “Agreement”) is made as of the day of March, 2012 (the “Date of Grant”), between Cardtronics, Inc., a Delaware corporation (the “Company”), and (“You”). 1.
